Citation Nr: 0624267	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-07 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence had been submitted to 
reopen a claim for service connection for major depression 
secondary to service connected headaches.  

2.  Service connection for major depression secondary to 
service connected headaches.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating action by the RO that 
found that no new and material evidence had been submitted to 
reopen a claim for service connection for depression as 
secondary to service connected migraine headaches. 

In a February 2005 rating action, the RO denied the claim for 
secondary service connection for depression on the merits.  
At that time, the RO apparently had determined that new and 
material evidence was presented to reopen the claim.  
However, this determination is not binding on the Board.  The 
Board must first decide whether evidence has been submitted 
which is both new and material to reopen the claim.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In January 2006 the veteran appeared and gave testimony at a 
hearing before the undersigned via video conference from the 
RO.  A transcript of this hearing is of record. 


FINDINGS OF FACT  

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.  

2.  In a decision dated in June 2000, the Board denied 
secondary service connection for depression because there was 
no showing of a nexus between depression and the veteran's 
service connected migraine headaches with history of 
idiopathic seizures.  

3.  The evidence received since the June 2000 Board decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and relates to an unestablished 
fact necessary to substantiate the claim, namely that of a 
nexus between depression and the veteran's service connected 
migraine headache disability.  

4.  The veteran's depression is related to his service 
connected headache disability.  


CONCLUSIONS OF LAW

1.  The June 2000 Board decision that denied secondary 
service connection for depression is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2005).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to secondary service connection for 
depression. 38 U.S.C.A. § 5108 (West  2002); 38 C.F.R. § 
3.156(a) (2005).   

3.  The veteran's depression is proximately due to a service 
connected disability. 38 C.F.R.§ 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record at the time of the Board's previous 
denial of service connection for depression may be briefly 
summarized.  A review of the service medical records is 
without reference to depression. The veteran was diagnosed 
with an idiopathic seizure disorder associated with tension 
headaches during service and service connection for 
idiopathic seizure disorder associated with headaches has 
been in effect since day after the veteran's separation from 
service in January 1972.

VA outpatient treatment records dated in 1987 show that the 
veteran was diagnosed with dependent personality with 
depressive qualities. The treatment records also show that 
the veteran's depression was secondary to his wife's death, 
family conflict, and his physical injuries.

Private medical records from Saint Catherine Hospital dated 
in July 1994 show that the veteran reported that he was 
depressed because he was physically abused during childhood 
by his father, and also due to the loss of his wife in 1974. 
He also reported situational depression due to incarceration 
for bad check writing. There was no reported family history 
of psychiatric or emotional problems. The diagnoses were 
depressive disorder, not otherwise specified, somatoform 
disorder, and factitious disorder, not otherwise specified.

The veteran was accorded a VA examination in August 1997. The 
examiner noted that the veteran did not appear depressed or 
in any particular discomfort during the examination. The 
examiner also noted that the veteran had been diagnosed with 
depression in the past. However, there was no evidence of 
depression on examination. He reported that the veteran 
continued to have concerns about physical discomfort, but 
seemed to manage his life satisfactorily.  The diagnosis was 
personality disorder with dependent features. 

At a video conference in April 2000, the veteran testified 
that he received counseling for depression and he reported 
that no medical professional had linked his headaches to his 
depression although he believed his depression was secondary 
to his headaches.

The evidence associated with the claims folder since the June 
2000 Board decision that denied service connection for 
depression includes a report of a December 2001 VA 
psychiatric examination in which the VA physician who 
conducted the examination rendered a diagnosis of major 
depressive disorder and opined that this psychiatric 
disability was "connected" to the veteran's already service 
connected migraine headaches and seizure disorder.  In a 
September 2002 addendum, the VA physician who conducted the 
December 2001 VA psychiatric examination indicated that he 
had changed his opinion regarding the etiology of the 
veteran's depressive disorder.  However, in a further 
addendum of August 2003 the VA physician indicated that he 
had misinterpreted evidence received following the December 
2001 examination as being contemporaneous and relevant to the 
examination.  He therefore indicated that the opinions he 
expressed in December 2001 should "stand as they were made 
at that time."  He stated that his September 2002 addendum 
should be ignored.  In other words, the examiner again stated 
that the veteran's major depressive disorder was 
"connected" to his headache disability.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented. 38 U.S.C.A. § 5108 (West 2002).  
As indicated above, the Board issued a decision in June 2000 
that denied the veteran's claim for entitlement to service 
connection for depression as secondary to headaches.  The 
Board's decision was based on the finding that the veteran 
had failed to submit competent medical evidence associating 
his depression with his service connected headache 
disability.  The veteran did not appeal or seek 
reconsideration of that determination and it became final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence. 
First, the Board must determine whether the evidence is "new 
and material." Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new. Manio v. 
Derwinski, 1 Vet. App. 144 (1991).

For claims received after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2004). Since 
the veteran filed his application to reopen his claim for 
secondary service connection for depression after August 29, 
2001, the above criteria for  new and material evidence to 
reopen a previously and finally denied claim is applicable in 
this case.

For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a) (2003). Also 
the Court has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
non-service- connected disability caused by a service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  

The basis for the denial of secondary service connection for 
depression by the Board in June 2000 was that the evidence 
did not demonstrate a nexus between the veteran's depressive 
disorder and a service connected disability.  The VA 
examination report of December 2001, discussed above, 
provides competent medical evidence that the veteran's 
depressive disorder and his service connected headache 
disability are "connected." This evidence is certainly new 
because it was not previously of record and is not cumulative 
of other evidence that was of record in June 2000.  Moreover, 
this evidence clearly relates to a previously unestablished 
fact and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
the Board finds that the veteran has submitted new and 
material evidence to reopen his claim for secondary service 
connection for depressive disorder.  

In addition, the report of the VA psychiatric examination of 
December 2001 with the opinion of the examiner on that 
occasion that the veteran's depressive disorder was connected 
to his headache disability is probative evidence that this 
disability is related to service connected disability. The 
Board recognizes that the December 2001 opinion and August 
2003 addendum make reference to the veteran having been 
diagnosed as having post-traumatic stress disorder (PTSD) in 
service, and that that fact has not been established.  
However, notwithstanding the discussion of PTSD, the examiner 
clearly opined that the veteran's depressive disorder was 
"connected" to his headache and seizure disability.  
Secondary service connection for depression is therefore 
warranted.

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable by reopening and 
granting secondary service connection for depression, and 
thus represents a full grant of the issues on appeal.  A 
decision therefore poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for depression as secondary to service connected 
headaches is granted.  

Service connection for depression as secondary to service 
connected headaches is granted.  

____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


